Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 2/5/2021. Claims 1-15 and 17-21 are pending.

Response to Arguments
Applicant's arguments filed 2/5 have been fully considered but they are not persuasive. 
103
Regarding references Kumar, Badldi, Shoemaker and Nazarove do not teach “in accordance with a determination that the URI includes an explicit rule that is separate from the domain, extract identification of a specific application to host content associated with the URI based on the explicit rule”
In response: Combination of Kumar, Badldi, Shoemaker and Nazarove discloses claim limitations of the amended claim 1 (similarly, claims 12 and 15). In particular, Baldi discloses an identification rule and an application ID within a URI (e.g., col 3, lines 33-46 or col 4, lines 4-9). Baldi, e.g., col 9, lines 38-48, further describes that the key value pair constitutes the query of an HTTP URL and thus, hosts the content of URL. Therefore, one would consider that an application with queries for the HTTP URI in Baldi interprets a specific application hosting content associated with the URI and the above claim limitation. 

Suggestion: Claim 1 (similarly, claims 12 and 15) may be amended to specify the expression of an “explicit rule” (e.g., if-then, which is not a tag, reference or label of a rule) that can be dynamically modified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20120323898 A1) in view of Badldi et al. (US 10419351), in view of Shoemaker et al. (US 7885902 B1), further in view of Nazarov (US 9607332 B1).

Regarding claim 1, Kumar teaches a system for intelligent application selection, the system comprising: 
at least one processor (Kumar Paragraph [0079] teaches processors); 
and a memory for storing and encoding computer executable instructions that, when executed by the at least one processor causes the system to (Kumar Paragraph [0080] teaches memory and computer executable instructions): 
receive a selection of a uniform resource identifier (URI) by a user (Kumar Paragraph [0025] “information that is placed in the address bar when a user clicks a link” teaches a receiving a selection of a URL which is a URI);
extract a domain from the URI (Kumar Paragraph [0031] “the location can be parsed to allow for identification of one or more applications related to the network location” teaches identifying an application to be associated with the URI (the Examiner interprets 'domain' in this limitation as encompassing "network location" as used in Kumar));
in accordance with a determination that the URI includes an explicit rule that is separate from the domain, extract identification of a specific application to host content associated with the URI based on the explicit rule (Kumar Paragraph [0031], the parsed location is an example of a rule);
collect user application preferences associated with the domain based on past application selection patterns by the user (Kumar Paragraph [0054] “The filtering can be performed based on a user profile, a user location, a prior history of interaction with applications, or a combination thereof” teaches user information and prior preferences associated with domain based on past application selection patterns by the user);
collect world application preferences associated with at least one of the domain or the URI based on past application selection patterns; ***
statistically analyze the specific application, the user application preferences; ***
based on a confidence level of the statistical analysis, rank the specific application, the user application preferences, from a high confidence level to a low confidence level *** (Kumar Paragraph [0053] “identifying a group of relevant apps, the identified apps may be ranked according to any metrics that can be used to sort and/or organize information” teaches that the applications can be ranked according to the preceding paragraphs teaching augmentation and user preferences);
based on the ranking, select an application to host the content associated with the URI based on the ranking; and open the URI using the selected application (Kumar Paragraph [0060] “after an application has been selected for surfacing to a user, the application can be surfaced by displaying a link for the application” teaches selecting an application and providing a link for hosting the content associated with the URI).
	Kumar fails to teach 
in accordance with a determination that the URI includes an explicit rule that is separate from the domain, extract identification of a specific application to host content associated with the URI based on the explicit rule;
collect world application preferences associated with at least one of the domain or the URI based on past application selection patterns;
statistically analyze the specific application, the user application preferences and  the world application preferences;
rank the world application preferences.
in accordance with a determination that the URI includes an explicit rule that is separate from the domain, extract identification of a specific application to host content associated with the URI based on the explicit rule (Baldi: e.g., col 3, lines 33-46, col 4, lines 4-9 or col 9, lines 38-48, “bid” is an example of the tag of an identification rule of URI, the number "&bid=551953114&" is an example of an application identifier, the URI scheme interprets extracting extract identification of a specific application to host content associated with the URI based on the explicit rule, and the application opening an URI interprets a specific application to host content associated with the URI) and collect world application preferences associated with at least one of the domain or the URI based on past application selection patterns (Baldi: e.g., col 4, lines 4-9, the “bid” is an example of world application preferences associated with at least one of the domain or the URI based on past application selection patterns and col 8, lines 57-60, searching with the application interprets collecting). Nonetheless, Kumar teaches URI for a network location. It would have been obvious for one of ordinary skill in the art, having Kumar and Baldi before the effective filing date, to improve the efficiency in the address-based application surfing of Kumar.
	Combination of Kumar and Baldi fails to teach, but Shoemaker teaches statistically analyze the world application preferences; collect world application preferences based on past application selection patterns associated with the domain (Shoemaker Col. 4 lines 60-65 “learning is performed on other users' profile data and feedback data to provide more accurate recommendations for a given use” teaches preferences from other users (i.e. worldwide) may be analyzed);
rank the world application preferences (Shoemaker Col. 11 lines 52-60 “date seeker new to the dating service with match recommendations that are likely to be compatible based on the profile data and feedback data of other users, rather than with match recommendations based on the date seeker's” teaches assigning higher weight (i.e. ranking) to world application preferences). Kumar and Shoemaker are analogous in the art of providing recommendation based on user and application data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar in view of Shoemaker in order to collect preferences from other users as well. The benefit is that the recommendation can provide sufficient recommendations when personal user data is lacking.
Kumar teaches ranking of applications, but combination of Kumar, Baldi and Shoemaker fails to explicitly teach statistically analyze the specific application, the user application preferences; 
based on a confidence level of the statistical analysis, rank the specific application, the user application preferences, from a high confidence level to a low confidence level.
Nazarov teaches statistically analyze the specific application, the user application preferences
based on a confidence level of the statistical analysis, rank the specific application, the user application preferences, from a high confidence level to a low confidence level (Nazarov Col. 6 lines 22-25 “applications with the highest average rating can be ranked highest. In another implementation, applications with the highest number of five-star ratings can be ranked highest” teaches statistically analyzing . The extended Kumar, and Nazarov are analogous in the art of providing recommendation based on user and application data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Shoemaker in view of Nazarov in order to statistically analyze and rank applications based on user data. The benefit is that the applications can be provided to a user based on past user data to provide the most relevant applications associated with a URI.
Regarding claim 2, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 1 above. Nazarov further teaches wherein the explicit rule associated with the URI is specified by a developer of the URI (Nazarov Col. 16 lines 18-23 “The developer also associates input information 610 to support execution of the embeddable web application gallery widget 615. For example, in an email attachment application a file type for the application may be associated with the input information 610” teaches a form of an explicit rule where the developer associates a input information with a specific web application). 
Regarding claim 3, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 1 above. Kumar further teaches wherein the specific application is ranked above the user application preferences and the world application preferences (Kumar Paragraph [0049] “A recommended category can correspond to an app recommendation provided by a browser or other component” and Paragraph [0053] “Upon identifying a group of relevant apps, the identified apps may be ranked according to any metrics that can be used to sort and/or organize information” teaches that the relevant apps are ranked and these are identified from the URI augmentation. Paragraph [0054]-[0056] teaches that user preferences and other preferences can be used for filtering the already ranked applications from the augmentation).
Regarding claim 4, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 1 above. They further teach wherein the user application preferences are determined utilizing machine learning and statistical analysis techniques (Shoemaker Col. 3 lines 55-60 “embodiments of the invention apply scientific analysis in the form of machine learning to real-world profile data from users and to feedback data from past user interactions in order to provide more satisfactory recommendations” teaches using machine learning based on user data and feedback to provide recommendations) based on user feedback, user application choices, and the past application selection patterns by the user (Kumar Paragraph [0058] teaches using user choices, history, and profiles to determine user preferences).
Regarding claim 5, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 4 above. Kumar further teaches wherein the computer executable instructions when executed further cause the system: receive the use feedback; track the user application choices; and track the application selection patterns by the user (Kumar Paragraph [0055] “This can include information about a user's age, .
Regarding claim 6, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 1 above. They further teach wherein the world application preferences are further determined utilizing machine learning and statistical analysis techniques (Shoemaker Col. 3 lines 55-60 “embodiments of the invention apply scientific analysis in the form of machine learning to real-world profile data from users and to feedback data from past user interactions in order to provide more satisfactory recommendations” teaches using machine learning based on user data and feedback to provide recommendations) based on click patterns if a plurality of users and compatibility knowledge (Kumar Paragraph [0050] “associated application can represent an app that is not related to the content of the current web site, but that users commonly access in conjunction with web sites of the current type. For example, analysis of prior network traffic” teaches analysis of other users use of applications compatible with a current URL)
Regarding claim 7, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 6 above. Kumar further teaches wherein the compatibility knowledge is extracted from the click patterns of the plurality of users (Kumar 
Regarding claim 8, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 1 above. Shoemaker further teaches wherein the user application preferences having an assigned weight above a predetermined threshold are ranked above the world application preferences (Shoemaker Col. 8 lines 25-36 “profile data and feedback data associated with previous match recommendations may be deemed highly relevant and may be given due weight as highly relevant input samples” teach that user application data may be given a high weight because of its relevance (i.e. threshold)).
Regarding claim 9, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 1 above. They further teach wherein the computer executable instructions when executed further cause the system to: assign a weight to the specific application associated with the URI (Kumar Paragraph [0044] “weighting factors based on the location of keywords in the document (e.g., title, first line), or other factors” teaches weighting information relevant to the URL (augmented information)), to each user application preference and to each world application preference (Shoemaker Col. 8 lines 25-36 teaches weighting user and world preferences), and rank the specific application associated with the URI, the user application preferences, and the world application preferences based on the respective weight (Kumar Paragraph [0053] “identifying a group of relevant apps, the identified .
Regarding claim 10, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 1 above. Shoemaker further teaches wherein the world application preferences are ranked above the user application preferences when the user application preferences are based on minimal feedback and minimal application selection pattern data (Shoemaker Col. 11 lines 52-60 “date seeker new to the dating service with match recommendations that are likely to be compatible based on the profile data and feedback data of other users, rather than with match recommendations based on the date seeker's” teaches that other users (i.e. worldwide) can be ranked higher than the users own preferences).
Regarding claim 11, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 1 above. Kumar further teaches wherein the application is one of: a media player application; a file sharing application; a communication application; a mapping application; a digital assistant application; a voice recognition application; an email application; a social networking application; a collaboration application; an enterprise management application; a messaging application; a word processing application; a spreadsheet application; a database application; a presentation application; a contacts application; a gaming application; an e-commerce application; an e-business application; a transactional application; a device control application; a web interface application; an exchange application; or a calendaring application (Kumar Paragraph [0072] teaches the application can correspond to social networking).
Regarding claim 12, the claim is substantially the same as claim 1 with an additional claim limitation provide a prompt to a user requesting approval to open the URI using the application. The reasons for rejection of claim 1 is incorporated herein. Kumar further teaches provide a prompt to a user requesting approval to open the URI using the selected application (Kumar Paragraph [0060] “after an application has been selected for surfacing to a user, the application can be surfaced by displaying a link for the application. The link can be in the form of text, an icon, or any other type of feature that can allow a user to perform a selection action on the link” teaches that by providing the user with the link to an application and allowing him to perform an action is a form of a prompt with request to open the link by allowing the user to click on it).

Regarding claim 13, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 12 above. Kumar further teaches the at least one processor is operative to: receive user approval to the prompt; and in response to the user approval, open the URI using the application (Kumar Paragraph [0060] “after an application has been selected for surfacing to a user, the application can be surfaced by displaying a link for the application. The link can be in the form of text, an icon, or any other type of feature that can allow a user to perform a selection action on the link” teaches that the user will provide approval by deciding to select the link which will open the application).
Regarding claim 14, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 12 above. Kumar further teaches wherein the computer executable instruction when executed further cause the system to: receive user rejection to the prompt; receive user selection of a different application; and in response to the user selection, open the URI using the different application (Kumar Paragraph [0060] “Thus, the first location in the app display row can correspond to an “official” app for the web site, the second location can correspond to a contextual app, and the third location can be a recommended app” and Paragraph [0061] teaches that the user can reject the highest ranked application by selecting a different application to open).

Regarding claim 15, the claim is substantially the same as claim 1 and the reasons for rejection given in claim 1 is incorporated herein.
Regarding claim 17, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 15 above. Shoemaker further teaches wherein the user application preferences is based on user feedback (Shoemaker Col. 4 lines 60-65 “learning is performed on other users' profile data and feedback data to provide more accurate recommendations for a given use” teaches user feedback data may be analyzed).
Regarding claim 18, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 15 above. Shoemaker further teaches wherein the user application preferences are determined utilizing machine learning and statistical analysis techniques based on user feedback and user application patterns (Shoemaker Col. 3 lines 55-60 “embodiments of the invention apply scientific analysis in the form of 
Regarding claim 19, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 18 above. Kumar further teaches wherein the URI is a uniform resource locator (URL) and the application is a web browser (Kumar Paragraph [0014] teaches a URL and Paragraph [0025] teaches a web browser). 
Regarding claim 20, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 15 above. Kumar further teaches wherein the domain is a media player application (Kumar Paragraph [0017] “Examples of apps can include enterprise software, accounting software, office suites, graphics software, and media players” teaches media players can be the domain for the application).
Regarding claim 21, Kumar, Baldi, Shoemaker, and Nazarov teaches the limitations in claim 12 above. Baldi further teaches wherein the specific application is associated with the domain (Baldi: e.g., col 4, lines 4-10, http).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809 or email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 10, 2021